222 F.2d 52
Montrose E. JACKSON, Appellant,v.Constance P. WARNER, Appellee.
No. 12244.
United States Court of Appeals District of Columbia Circuit.
Argued April 7, 1955.
Decided May 5, 1955.

Mr. Rutherford Day, Washington, D. C., for appellant.
Mr. S. Jay McCathran, Jr., Washington, D. C., for appellee. Messrs. F. Granville Munson and Arthur C. Elgin, Washington, D. C., also entered appearances for appellee.
Before BAZELON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant sought specific performance of a contract to convey certain land in Virginia. After a trial before the District Court, relief was denied. On the record before us, we have no alternative but to affirm.


2
Affirmed.